ICJ_055_FisheriesJurisdiction_GBR_ISL_1973-07-12_ORD_01_NA_02_EN.txt. DISSENTING OPINION OF JUDGE GROS
[Translation ]

The Order of 12 July 1973 purely and simply confirms the interim
measures of protection indicated by the Court in its Order of 17 August
1972, pending the judgment on the merits of the case instituted by the
Application of 12 April 1972. Having adopted a different position I feel I
should briefly state my reasons for doing so. It is Article 41 of the Statute
and Article 61 of the 1946 Rules of Court which determine the juris-
diction of the Court in the present proceedings, and I would have
preferred Article 61, paragraphs 7 and 8, of the Rules, providing for the
possible modification of existing provisional measures, to have been
differently applied.

* *

One need only observe that the circumstances in which the Court made
its decision in August 1972 are no longer exactly the same, whether on the
plane of facts or on that of the respective subjects of complaint, to realize
the case for the Court’s re-appraising those circumstances before deciding
to confirm measures which, according to the terms of Article 41 of the
Statute, had been indicated because the Court considered that “circum-
stances” so required. The Government of the United Kingdom, by a
letter of 22 June 1973, requested the Court to confirm the measures of
August 1972; the Government of Iceland, by a telegram dated 2 July 1973,
recalled its protests aganst the indication of measures in August 1972 and
against their continuance in force. There is therefore a categorical
opposition of views on that point, and the telegram of the Government
of Iceland makes certain points which might well be studied, including the
argument that “the Court by endeavouring to freeze the present danger-
ous situation is completely ignoring the scientific and economic facts of
the case”.

The position adopted by Iceland ever since the beginning of the case
has remained unchanged, and the Court took note of it in paragraph 12
of its Judgment of 2 February 1973 on the question of jurisdiction, when
it based itself on Article 53 of the Statute and decided that in the absence
of Iceland the Court should examine any possible objections against its
jurisdiction. Article 53 having formally been taken into consideration in
the phase devoted to the jurisdictional issue, I find it very artificial to go
back on that position in the present stage of the proceedings. Iceland is
still failing to appear, and the legal effects of that fact ought, according to
Article 53, to be the same as at the moment of the Judgment on the

8
FISHERIES JURISDICTION (DISS. OP. GROS) 307

question of jurisdiction. Without its being necessary to enquire into the
effect of the telegram of 2 July in which the Icelandic Government pro-
tested against the continuance of the interim measures, it is to my mind
impossible to maintain that the Court did not have to carry out an
examination proprie motu of its own role in regard to interim measures.
The Court seems to consider that Article 53 of the Statute can be inter-
preted in such a way as to penalize the absent State; I regard that inter-
pretation as erroneous. But in any case, and quite apart from the question
of the absence from the proceedings of the Government of Iceland, a
hearing ought to have been held and the necessary questions put to the
Applicant; Article 61 of the Rules provides precisely for that possibility
of verifying any arguments of which the Court may have cognizance—and
the Court had been advised that the Applicant was prepared to attend a
hearing, and was ready at any time to submit such observations as the
Court might wish to request.

Furthermore, the following statement was made on behalf of the
British Government in the House of Commons on 12 June 1973:

“Her Majesty’s Government, in a letter of 28th May, drew the
attention of the President and members of the Security Council to
the serious situation created by the continued and intensified
Icelandic harassment of British trawlers. The International Court of
Justice, which is the principal judicial organ of the United Nations,
is already seized of the dispute; and for this reason it is not at present
appropriate to ask the Security Council to take action.” (Hansard,
House of Commons, p. 302.)

Here the accent is placed on the responsibility of the Court in taking
account of the situation which was described in detail in a White Book
entitled Fisheries Dispute between the United Kingdom and Iceland: 14
July 1971 to 19 May 1973 (Cmnd. 5341), and more particularly in para-
graphs 12, 13 and 14 and in Annexes E and F, laid before the United
Kingdom Parliament in June 1973. There was no dearth of information
preventing an examination of the situation at the moment when the Court
was called upon to pronounce upon the question of interim measures.
The Court is aware that both of the interested States accuse each other
of employing force with a view to exercising the respective rights which
they claim (on this point, cf. the letter addressed on 28 May 1973 to the
President of the Security Council by the United Kingdom Permanent
Delegation—S/10936, paras. 1,3, 4and 6 —and the letter of the Permanent
Delegation of Iceland dated 29 May 1973—-S/10937, paras. 1, 2, 3 and 8.
The various incidents were also listed in Annexes E and F of the White
Book).

The continuance of interim measures, like their indication in the first
place, is justified by the concern to safeguard rights—not economic
interests, but the rights which the Court may recognize in its judgment
on the merits (Order, para. 8). I have some doubt as to the justification
for giving a decision which confirms interim measures without re-apprais-

9
FISHERIES JURISDICTION (DISS. OP. GROS) 308

al when, in the present case, the Court cannot be unaware that the dispute
has been aggravated since its first Order (cf. the White Book of June
1973, paras. 12-17, and the Annexes above referred to) and that the most
effective method of settling the dispute would be to pass judgment on the
merits as soon as possible. As interim measures serve only to protect
rights, urgency attaches not only to deciding upon such measures but
also to settling the dispute. When, by its Order of 15 February 1973, the
Court fixed a time-limit of six months for the Memorial of the United
Kingdom and a further time-limit, as distant as 15 January 1974, for a
possible Counter-Memorial of Iceland, its decision was underlain by the
same preoccupations as paragraph 6 of the present Order, namely by
concern to leave open to the interested States the possibility of “reaching
an interim arrangement pending final settlement of the dispute”. But the
outcome of specifying such time-limits is that a case which began in
April 1972 cannot be settled for two years, on account of the Court’s own
decisions as to the calendar of the proceedings.

The fixing of time-limits is a useful element in the conduct of pro-
ceedings before the Court and enables, within limits, a certain influence
to be exerted for the sake of good administration of justice. Each case
gives rise to its own particular problem in that respect. Concerning the
present case I believe it may be said that, in fixing such lengthy time-
limits, the Court has neglected one possible effect of its being seised with
the case, when it had just declared, almost unanimously, that it possessed
jurisdiction. An international tribunal has always a preventive role—and,
as often as not, has none other. In the present case, if the interested States
had been conscious of the fact that their dispute would be settled by
judicial decision at a relatively early date, that might have given them
some incentive to conclude the dispute by other means, if still possible.
This raises the general question of the relationship between two modes of
peaceful settlement of international disputes, namely negotiation and
judicial settlement, but there is no call for me to go into that here. To
assist understanding of the course of the proceedings with regard to
interim measures, from the request of 17 July 1972 up to today’s decision,
I need only say that in my view a tribunal ought not to be over-influenced
in the exercise of its functions by the course followed by the other mode,
that of negotiation. The Permanent Court of International Justice had
realized all that from the beginning. In the Order which he made on 15
February 1927 in the case concerning Denunciation of the Treaty of
November 2nd, 1865, between China and Belgium, President Max Huber
said:

“Considering that measures of protection, indicated by the Court
as being for purely legal reasons rendered necessary by circum-
stances, cannot be dependent, as regards their applicability, upon
the position of negotiations that may be in progress between the
Parties” (P.C.I_J., Series A, No. 8, p. 11).

While I am mindful of the different circumstances of the present case,
10
FISHERIES JURISDICTION (DISS. OP. GROS) 309

it seems to me that this dictum is still valid as a principle calling for appli-
cation by the Court. The institution of proceedings before the Court is
an act stemming from the foreign policy of the State, and that aspect of
the matter does not concern the judge at all; conversely, negotiations on
the subject of the dispute are not part of the proceedings. The Court does
not have to draw any conclusion from them in exercising its judicial
function for so long as the negotiations have not resulted in an agreement
between the parties on the basis of which a request for discontinuance is
submitted in conformity with Articles 68 and 69 of the Rules of Court.
If in given circumstances States find the conduct of their negotiations
rendered difficult by the Court’s procedural decisions, particularly in
regard to time-limits, it is up to them to make those difficulties known.

In each case the Court, in directing the proceedings, must seek out the
most satisfactory manner of fulfilling its judicial role; taking the circum-
stances as a whole, it seems to me that in the present case the passage of
time is not necessarily a favourable factor and that, in any event, the
Court’s decision should have been preceded by an examination of all the
prevailing circumstances, with the assistance of the Applicant.

Such an examination, which would have brought the Agent for the
Government of the United Kindom before the Court, would likewise
have afforded an opportunity of deciding whether a new time-limit ought
to be fixed for the proceedings on the merits, in application of Article 37
of the Rules and taking Article 53 of the Statute into account.

(Signed) André Gros.

It
